NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0193-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DONOVAN LITTLE, a/k/a
TERRELL GREEN,
DONOVAN TERRELL
BROOKLYN, DONOVAN
DAVIS, and VICTOR LITTLE,

     Defendant-Appellant.
___________________________

                   Submitted September 27, 2021 – Decided October 6, 2021

                   Before Judges Mayer and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 14-03-0168.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Ali Y. Ozbek, Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Donovan Little appeals from a July 18, 2019 order denying his

petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm for the reasons stated by Judge Sohail Mohammed in his thorough and

well-reasoned written decision.

      We incorporate the facts from our opinion affirming defendant's

conviction and sentence on direct appeal. State v. Little, No. A-2020-15 (App.

Div. January 10, 2018). We briefly recount the salient facts.

      A police officer saw a dangling, unsecured front license plate on a car

driven by defendant, a violation of N.J.S.A. 39:3-33. As a result of the motor

vehicle violation, the officer stopped the car and requested defendant's driving

credentials. Defendant refused to produce his credentials.

      Other officers arrived at the scene and told defendant his continued refusal

to produce the credentials would result in defendant's arrest. Defendant again

declined to provide the documents. The officers then told defendant he was

under arrest and attempted to open the car door. Because defendant refused to

open the locked door, a police officer broke a window and attempted to remove

defendant. Defendant continued to resist the officers' efforts to remove him

from the car.

                                                                            A-0193-19
                                        2
      Defendant then started the car and accelerated. As a result, he dragged

the officers for several feet. One officer had his arm in the car when defendant

drove off and suffered a significant laceration to his hand, requiring several

stitches. Another officer was struck on the hand by the car's side mirror, causing

injury.

      When defendant sped off, the police followed in marked patrol cars.

During the chase, defendant's car struck two police cars. After flipping his car

during the chase, defendant attempted to flee on foot. He was taken down by a

police canine and then arrested.

      On September 27, 2018, defendant filed a timely PCR petition. In his

PCR petition, defendant raised the following arguments in support of his

ineffective assistance of counsel claim: failure to file a motion challenging the

traffic stop; failure to challenge the constitutionality of N.J.S.A. 39:3-33; failure

to invoke the defense of necessity; failure to move to dismiss the aggravated

assault charge; and cumulative error.

      On June 19, 2019, Judge Mohammed heard counsels' arguments on the

PCR petition. In a July 18, 2019 order and attached written decision, the judge

denied defendant's motion for post-conviction relief.




                                                                              A-0193-19
                                         3
      On the failure to file a motion challenging the traffic stop, the judge found

defense counsel exercised proper trial strategy and effectively cross-examined

the testifying officers in an effort to demonstrate an ulterior motive for the motor

vehicle stop. In addition, the judge held defendant failed to show that but for

his attorney's "error" the outcome of the trial would have been different. The

judge also found defendant would not have prevailed in a motion to suppress the

traffic stop because, based on the videotape evidence, his license plate was

clearly dangling in violation of N.J.S.A. 39:3-33.

      Similarly, on the failure to challenge the term "horizontal" in N.J.S.A.

39:3-33 as constitutionally vague, Judge Mohammed concluded such a

challenge would have been without merit based on the clear language of the

statute. The judge explained the word "dangle" means a license plate that is not

horizontal and swings freely.

      On the invocation of the necessity defense, the judge held defendant

would not have prevailed because he was unable to show an emergency situation

without any fault on his part. Defendant created the emergency situation by not

adhering to the police officers' instructions to exit the car.   The judge further

concluded there was no evidence the officers had guns drawn to lead defendant

to believe he faced imminent harm.


                                                                              A-0193-19
                                         4
      On the failure to dismiss the aggravated assault charge, defendant argued

there was no evidence he used the car as a weapon. The judge concluded the

argument was moot because the jury did not convict defendant on the aggravated

assault charge.

      On appeal, defendant raises the following arguments:

      POINT I

            THE PCR COURT ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING
            BECAUSE THE TESTIMONY IS NEEDED
            REGARDING TRIAL COUNSEL'S FAILURE TO
            CHALLENGE THE INITIAL POLICE STOP AS
            UNLAWFUL.

      POINT II

            THIS MATTER SHOULD BE REMANDED TO THE
            PCR COURT FOR AN EVIDENTIARY HEARING
            AS TRIAL COUNSEL MUST EXPLAIN WHY HE
            FAILED     TO      CHALLENGE           THE
            CONSTITUTIONALITY OF N.J.S.A. 39:3-33.

      POINT III

            THIS MATTER SHOULD BE REMANDED TO THE
            PCR COURT FOR FURTHER CONSIDERATION
            AND DETERMINATION OF ALL ISSUES RAISED
            IN THE PCR PETITION (Not Raised Below).




                                                                         A-0193-19
                                      5
      We reject these arguments for the cogent reasons set forth by Judge

Mohammed in his July 18, 2019 written decision. We add only the following

comments.

      A statute is unconstitutionally vague if it "forbids or requires the doing of

an act in terms so vague that men of common intelligence must necessarily guess

at its meaning and differ as to its application." Karins v. Atlantic City, 152 N.J.

532, 541 (1998) (quoting Connally v. General Constr. Co., 269 U.S. 385, 391

(1926)). When interpreting the language of a statute, courts should give words

their "generally accepted meaning[s]" and construe words and phrases in

appropriate contexts. N.J.S.A. 1:1-1. If the text of the statute is clear, then the

"court's task is complete." State v. Carter, 247 N.J. 488, 513 (2021) (quoting

State v. Lopez-Carrera, 245 N.J. 596, 613 (2021)).

      N.J.S.A. 39:3-33 states a license plate must be displayed "in a horizontal

position, and in such a way as not to swing." Construing the terms "horizontal"

and "not to swing" in the context of a license plates means the plate must be

attached to the car such that it is straight in relation to the horizon and affixed

to the car as to not move. As Judge Mohammed correctly concluded, a "license

plate cannot be both non-horizontal/leaning and be horizontal at the same point

in time." These terms, especially when applied to affixing a license plate to a


                                                                             A-0193-19
                                        6
car, are not ambiguous or vague. Since the language in the statute is clear, trial

counsel was not ineffective in failing to challenge N.J.S.A. 39:33-3 as

constitutionally vague.

      Having reviewed the record, defendant was not entitled to an evidentiary

hearing because he failed to present a prima facie case of ineffective assistance

of counsel under the Strickland/Fritz1 analysis. See State v. Preciose, 129 N.J.

451, 462-63 (1992). We conclude Judge Mohammed thoroughly addressed

defendant's contentions and affirm for the reasons stated in his well-reasoned

written decision of July 18, 2019.

      Affirmed.




1
 Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Fritz, 105 N.J.
42, 58 (1987).
                                                                            A-0193-19
                                        7